DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 10,698,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 13 of US Patent No. 10,698,488 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (US 2013/0278500).

At least one tensile element (controllers 200A and 200B in fig. 8) coupled with the at least one body part (wrist of the operator H) and configured to produce positional data associated with the at least one coupled body part (triaxle position) (page 7, [0131]; page 8, [0135]), the at least one tensile element being in mechanical communication with the at least one positional detection module (page 7, [0131]; page 8, [0135]).
Regarding claim 2, Kawasaki discloses at least one haptic feedback module configured to produce force feedback to the at least one body part coupled with the at least one tensile element, the feedback module comprising: at least one motion control module configured to control a range of motion of the at least one coupled body part for producing force feedback, and at least one force sensor configured to determine applied force data generated from the at least one coupled body part (page 2, [0025]).
Regarding claim 3, Kawasaki discloses wherein the at least one tensile element is in mechanical communication with the at least one positional detection module and the at least one motor control module; and wherein the at least one tensile element is further configured to produce force feedback by using a predetermined range of motion and to determine applied force data by detecting force generated by a coupled body part at the force sensor (page 1, [0020]); page 2, [0026]).
Regarding claim 4, Kawasaki discloses wherein the force feedback produced by the haptic feedback module is based on at least one of: the applied force data and the positional data (page 2, [0026]).


Regarding claim 6, Kawasaki discloses wherein the position sensor comprises at least one of: an optical encoder, hall effect sensor, magnetic encoder, current sensor, potentiometer, optical encoder, digital encoder, motor encoder, magnetic encoder, inertial measurement unit (IMU), flex sensor, stretch sensor, and 3-axis hall effect sensor (page 2, [0025, 0033]; page 6, [0093]).
Regarding claim 7, Kawasaki discloses wherein the tensile element is configured to generate force to a coupled portion of the user’s body part at least by controlling a range of motion of said coupled body part, thereby producing force feedback (page 2, [0026]).
Regarding claim 8, Kawasaki discloses wherein the device comprises first and second tensile elements, the first tensile element being configured to couple to a first portion of the user’s body part and the second tensile element being configured to couple to a second portion of the user’s same body part (page 8, [0135]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2013/0278500) in view of Moore et al. (US 6,995,744).


However, Moore discloses wherein the first tensile element comprises at least a 2:1 step up ratio for increasing total travel length of the first tensile element relative to a stop position, and wherein the second tensile element comprises a 1:1 travel length relative to the same stop position (col. 6, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Moore within the system of Kawasaki in order to allow accurate sensing of the motion of the user object thereby improving the reliability of the system.
 Regarding claim 10, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses  wherein the motion control module comprises a stopping mechanism configured to provide a stop position for the tensile element; and wherein the stopping mechanism comprises at least one channel configured to allow the tensile element to travel through (col. 7, lines 36-44).
Regarding claim 11, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses wherein the stop position comprises a forward travel distance limit for the tensile element; and wherein a travel distance between the default position and stop position defines a range of motion of the coupled body part (col. 7, lines 36-54).
Regarding claim 12, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses  wherein the stopping mechanism is connected to a screw drive configured to limit the forward motion for the tensile elements; and wherein the screw drive is further configured to 
Regarding claim 13, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses wherein the stopping force of the stopping mechanism is not determined by strength of a motor; and wherein a motor does not provide any force or torque to the stopping mechanism to limit travel of a tensile element when stopped (col. 6, lines 43-67).
Regarding claim 14, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses wherein exit points are configured to allow use of a single stopping mechanism for a plurality of tensile elements and further configured to distribute the force based on which segment of the body is contacting a virtual object first (col. 6, lines 43-67).
Regarding claim 15, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses  wherein the force sensor is configured to measure a force the user is applying to the device to control the stop position of the stopping mechanism (col. 6, lines 43-67).
Regarding claim 16, Kawasaki and Moore disclose all the limitations set forth in claim 1 and Moore further discloses wherein when the stopping mechanism is engaged, the lead screw is pressed against the force sensing module base (buttons 33 in col. 5, lines 42-59).
Regarding claim 17, Kawasaki discloses wherein the at least one position detection module is configured to produce positional data associated with at least one of: lateral angle data or vertical angle data from movement a user’s body part (fig. 1).





Allowable Subject Matter
Claims 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: at least one position detection module configured to determine positional data for determining a position of at least one portion of said at least one coupled body based at least in part on tensile element stroke length; and at least one haptic feedback module configured to produce force feedback to the at least one body part, the feedback module comprising: at least one motion control module configured to control a range of motion of the at least one body part, and at least one force sensor configured to determine applied force data generated from the at least one body part; wherein the force feedback produced by the haptic feedback module is based on at least one of: the applied force data generated by the force sensor and the positional data generated by the position detection module.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tarlton et al. (US 2004/0095311) discloses body-centric virtual interactive apparatus and method.
GU (US 2016/0259417) discloses hand exoskeleton force feedback systemKeller et al. (US 2018/0077976) discloses actuated tendon pairs in a virtual reality device.
O’Cpnnor (US 2017/0319905) discloses dynamically adaptive weight lifting apparatus.
Veltz (US 2017/0173262) discloses medical systems devices and methods.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
July 27, 2021